SILBERMAN, Judge.
Deandre Perry challenges the denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800. We affirm the postconviction court’s denial of his first claim pursuant to Meriweather v. State, 740 So.2d 1210, 1211 (Fla. 2d DCA 1999). We affirm the postconviction court’s denial of his second claim because the sentencing scoresheet correctly included points for his convictions of two counts of possession of burglary tools.
Affirmed.
ALTENBERND and KELLY, JJ., Concur.